Citation Nr: 0122358	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  00-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from February 1946 to 
February 1947 and from September 1950 to April 1952, died in 
May 1999.

This appeal arises from an August 1999 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas denying the appellant entitlement 
to recognition as the veteran's surviving spouse for the 
purpose of death benefits.


FINDINGS OF FACT

1.  The veteran and the appellant were married in the State 
of California in July 1986; they apparently separated in 1995 
or 1996 and did not thereafter live together as husband and 
wife.

2.  The separation of the veteran and the appellant was by 
mutual consent for purposes of convenience and business; an 
intent on the part of the appellant to desert the veteran has 
not been demonstrated.



CONCLUSION OF LAW

The appellant was the veteran's lawful spouse at the time of 
his death, and their separation was without the fault of the 
appellant; the requirements for recognition of the appellant 
as the surviving spouse of the veteran for the purpose of 
Department of Veterans Affairs death benefits have been met.  
38 U.S.C.A. §§ 101(3), 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.50, 3.53 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 1991).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances. 

After reviewing the claims file, the Board of Veterans' 
Appeals (Board) finds that there has been substantial 
compliance with all notice and assistance provisions of the 
new legislation.  The issue on appeal has been addressed by 
the RO in the administrative decision and statement of the 
case.  In those documents, the appellant has been furnished 
notice of the applicable laws and regulations.

With regard to the assistance requirements of the new law, 
the Board observes that no additional pertinent evidence has 
been identified.  Accordingly, no additional development is 
required.  Under the circumstances of this case, where there 
has been substantial compliance with the Veterans Claims 
Assistance Act of 2000, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that the implementing 
regulations have only recently been promulgated.

The veteran and the appellant were married in California in 
July 1986.  In a February 1996 form completed by the veteran 
he indicated that he was currently living in El Paso and that 
he was separated due to marital problems, with his spouse 
currently living in California.  In an April 1998 application 
for an apportionment of the veteran's VA benefits the 
appellant indicated that she and the veteran were estranged.  
In a letter received in September 1998 the appellant 
indicated that the veteran had abandoned her and that she was 
concerned for her safety as the veteran's behavior was 
careless and dangerous.

The record includes an Application for the Appointment of 
Permanent Guardian for the veteran and his estate, submitted 
in March 1999 to the Probate Court of El Paso County, Texas.  
It was indicated in the petition that the veteran was 
incapacitated and suffering from psychotic features, 
confusion and agitation.  It was alleged that the appellant 
had abandoned the veteran and had had minimal contact with 
him over the past four years.

Following the veteran's death in May 1999, an application for 
dependency and indemnity compensation benefits was received 
for the appellant in July 1999.  In that application the 
appellant indicated that they had continuously live together 
from the date of their marriage to the date of his death.  In 
a letter dated later the same month the appellant related 
that, after the veteran's personality changed, he suggested 
that they visit or transfer to El Paso where family members 
lived but that, economically, this was not feasible for her; 
she indicated that she encouraged him to go visit.

In an August 1998 report of contact one of the veteran's 
sisters was noted to have reported that she went out to 
California in December 1994 to get the veteran; she related 
that he was homeless and living in the streets, having been 
thrown out by the appellant.  The sister stated that the 
appellant had been living with a younger man since January 
1995.

A hearing on appeal before the undersigned Member of the 
Board was conducted in July 2001.  At this time the appellant 
and her daughter gave detailed testimony in support of the 
appellant's claim.  The appellant related that the veteran, 
who was not mentally stable, took his things from their home 
in California and went to El Paso.  She indicated that she 
could not follow him because of financial obligations.  She 
testified that they lived apart as a matter of convenience.  
Copies of telephone records were submitted into evidence.

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The record shows that the veteran and the appellant were 
married in 1986.  The record also shows that, at the time of 
the veteran's death, the appellant was the veteran's lawful 
spouse.  However, rather than living continuously together 
from the date of their marriage to the date of the veteran's 
death, they were separated for several years previous to his 
death.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims determined that 
an analysis of the conduct of the parties at the time of the 
initial separation controls the question of fault in causing 
the separation between the parties.  For the purpose of 
whether there had been continuous cohabitation, the question 
of whether there was fault on the spouse's part in causing 
the separation is to be analyzed as of the time of the 
initial separation, and not thereafter.

In the instant case, the appellant has stated that the 
separation began when the veteran decided to leave the 
marital home in California around 1996 to visit his family in 
Texas.  However, in the report of contact, it was reported by 
the veteran's sister that they separated in 1994 when the 
veteran was thrown out by the appellant.  The Board finds 
that the appellant's testimony to be credible and more 
accurately represents the actual events which took place.

After carefully reviewing the entire record, the Board 
concludes that the evidence from the appellant, together with 
confirmatory testimony from her daughter, establishes that 
the separation was not the result of fault on the part of the 
appellant and the continuity of the cohabitation will not be 
considered as having been broken.  Accordingly, under these 
circumstances, it follows that the appellant meets the 
criteria to be recognized as the veteran's surviving spouse 
for purposes of VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.53.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA death benefits is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

